Exhibit 10.2

Form of Non-Qualified Stock Option Agreement – Employees

SEAHAWK DRILLING, INC.

2009 LONG-TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

This option agreement (“Option Agreement” or “Agreement”) executed between
SEAHAWK DRILLING, INC. (the “Company”), and                                 
(the “Optionee”), an employee of the Company or one of its Subsidiaries,
regarding a right (the “Option”) awarded to the Optionee on
                                 (the “Grant Date”) to purchase from the Company
up to but not exceeding in the aggregate                  shares of Common Stock
(as defined in the Seahawk Drilling, Inc. 2009 Long-Term Incentive Plan (the
“Plan”)) at $    .     per share (the “Grant Price”), such number of shares and
such price per share being subject to adjustment as provided in the Plan, and
further subject to the following terms and conditions:

 

  1. Relationship to Plan and Employment Agreement.

This Option is subject to all of the terms, conditions and provisions of the
Plan and administrative interpretations thereunder, if any, which have been
adopted by the Committee and are in effect on the date hereof. Except as defined
herein, capitalized terms shall have the same meanings ascribed to them under
the Plan. In addition, the parties agree that notwithstanding any provision
herein to the contrary, this Agreement shall be deemed modified by the
provisions of any employment agreement between the Optionee and the Company, and
vesting of this Award shall occur in the event stock options and other awards
specifically vest under such employment agreement. For purposes of this Option
Agreement:

(a) “Disability” has the meaning set forth in Section 1.409A-3(i)(4)(A) of the
Treasury Regulations and shall be determined by the Committee in its sole
discretion.

(b) “Early Retirement” means the Optionee’s termination of Employment on or
after the date the Optionee has (i) attained age 55 and (ii) completed 15 years
of continuous Employment (measured from the Optionee’s last date of hire by the
Company or any of its Subsidiaries).

(c) “Employment” means employment with the Company or any of its Subsidiaries.

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(e) “Option Shares” means the shares of Common Stock covered by this Option
Agreement.

(f) “Retirement” means the Optionee’s termination of Employment on or after
attainment of age 65.



--------------------------------------------------------------------------------

  2. Exercise Schedule.

(a) This Option may be exercised in installments in accordance with the
following schedule:

 

Date Vested

 

Additional Percentage of Option

Shares Available for Purchase

First anniversary of the Grant Date   33 1/3% Second anniversary of the Grant
Date   33 1/3% Third anniversary of the Grant Date   33 1/3%   100%

Except as provided in subparagraph (c) below, the Optionee must be in continuous
Employment from the Grant Date through the date of exercisability in order for
the Option to become exercisable with respect to additional shares of Common
Stock on such date.

(b) This Option shall become fully exercisable, irrespective of the limitations
set forth in subparagraph (a) above, provided that the Optionee has been in
continuous Employment since the Grant Date, upon the occurrence of:

(i) a Change in Control;

(ii) the Optionee’s Disability; or

(iii) the Optionee’s termination of Employment by reason of death.

(c) If Optionee’s termination of Employment is due to Retirement, this Option
shall continue to become exercisable in accordance with the schedule identified
in subparagraph (a) above as if the Optionee had remained in Employment until
expiration of the Option.

(d) To the extent the Option becomes exercisable, such Option may be exercised
in whole or in part (at any time or from time to time, except as otherwise
provided herein) until expiration of the Option pursuant to the terms of this
Agreement or the Plan.

 

  3. Termination of Option

The Option hereby granted shall terminate and be of no force and effect with
respect to any shares of Common Stock not previously purchased by the Optionee
at the earliest time specified below:

(a) the tenth anniversary of the Grant Date;

(b) if Optionee’s Employment is terminated by the Company or a Subsidiary for
serious misconduct (as determined by the Committee) at any time after the Grant
Date, then the Option shall terminate immediately upon such termination of
Optionee’s Employment;



--------------------------------------------------------------------------------

(c) if Optionee’s Employment is terminated for any reason other than death,
Early Retirement, Retirement, Disability or serious misconduct, then the Option
shall terminate on the first business day following the expiration of the 60-day
period which began on the date of termination of Optionee’s Employment;

(d) if Optionee’s Employment is terminated due to (i) death at any time after
the Grant Date and while in the employ of the Company or its Subsidiaries or
within 60 days after termination of such Employment or (ii) Disability at any
time after the Grant Date, then the Option shall terminate on the first business
day following the expiration of the one-year period which began on the date of
Optionee’s death or Disability, as applicable; or

(e) if Optionee’s Employment is terminated due to Early Retirement or
Retirement, then the Option shall terminate on the first business day following
the expiration of the three-year period which began on the date of Optionee’s
Early Retirement or Retirement, as applicable.

Except as provided in Section 2(c) hereof, in any event in which the Option
remains exercisable for a period of time following the date of termination of
Optionee’s Employment, the Option may be exercised during such period of time
only to the extent it was exercisable as provided in Section 2 on such date of
termination of Optionee’s Employment. Except as provided in Section 2(c) hereof,
the portion of the Option not exercisable upon termination shall terminate and
be of no force and effect upon the date of the Optionee’s termination of
Employment.

 

  4. Exercise of Option

Subject to the limitations set forth herein and in the Plan, this Option may be
exercised by written notice provided to the Company as set forth in Section 5.
Such written notice shall (a) state the number of shares of Common Stock with
respect to which the Option is being exercised, (b) be accompanied by cash or
shares of Common Stock (not subject to limitations on transfer) or a combination
of cash and Common Stock payable to Seahawk Drilling, Inc. in the full amount of
the purchase price for any shares of Common Stock being acquired and (c) be
accompanied by cash or Common Stock in the full amount of all federal and state
withholding or other employment taxes applicable to the taxable income of such
Optionee resulting from such exercise (or instructions to satisfy such
withholding obligation by withholding Option Shares in accordance with
Section 8); provided, however, that any shares of Common Stock delivered in
payment of the option price that are or were the subject of an award under the
Plan must be shares that the Optionee has owned for a period of at least six
months prior to the date of exercise. For the purpose of determining the amount,
if any, of the purchase price satisfied by payment in Common Stock, such Common
Stock shall be valued at its Fair Market Value on the date of exercise.

In addition, as permitted by the Committee, in its sole discretion, the Option
may be exercised through a registered broker-dealer pursuant to such cashless
exercise or other procedures which are, from time to time, deemed acceptable by
the Committee.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, the Optionee agrees
that he will not exercise the option granted pursuant hereto, and the Company
will not be obligated to issue any option shares pursuant to this Option
Agreement, if the exercise of the Option or the issuance of such shares would
constitute a violation by the Optionee or by the Company of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system. The Optionee agrees that, unless the options and
shares covered by the Plan have been registered pursuant to the Securities Act
of 1933, as amended (the “Act”), the Company may, at its election, require the
Optionee to give a representation in writing in form and substance satisfactory
to the Company to the effect that he is acquiring such shares for his own
account for investment and not with a view to, or for sale in connection with,
the distribution of such shares or any part thereof.

If any law or regulation requires the Company to take any action with respect to
the shares specified in such notice, the time for delivery thereof, which would
otherwise be as promptly as possible, shall be postponed for the period of time
necessary to take such action.

 

  5. Notices

Notice of exercise of the Option must be made in the following manner, using
such forms as the Company may from time to time provide:

(a) by registered or certified United States mail, postage prepaid, to Seahawk
Drilling, Inc., Attn: Corporate Secretary, 5847 San Felipe, Floor 16, Houston,
Texas 77057, in which case the date of exercise shall be the date of mailing; or

(b) by hand delivery or otherwise to Seahawk Drilling, Inc., Attn: Corporate
Secretary, 5847 San Felipe, Floor 16, Houston, Texas 77057, in which case the
date of exercise shall be the date when receipt is acknowledged by the Company.

Notwithstanding the foregoing, in the event that the address of the Company is
changed prior to the date of any exercise of this Option, notice of exercise
shall instead be made pursuant to the foregoing provisions at the Company’s
current address.

Any other notices provided for in this Agreement or in the Plan shall be given
in writing and shall be deemed effectively delivered or given upon receipt or,
in the case of notices delivered by the Company to the Optionee, five days after
deposit in the United States mail, postage prepaid, addressed to the Optionee at
the address specified at the end of this Agreement or at such other address as
the Optionee hereafter designates by written notice to the Company.

 

  6. Assignment of Option

Subject to the approval of the Committee, in its sole discretion, the Option may
be transferred by the Optionee to (i) the children or grandchildren of the
Optionee (“Immediate Family Members”), (ii) a trust or trusts for the exclusive
benefit of such Immediate Family Members (“Immediate Family Member Trusts”) or
(iii) a partnership or partnerships in which such Immediate Family Members have
at least 99% of the equity, profit and loss interests (“Immediate Family Member
Partnerships”). Subsequent transfers of transferred Options shall be prohibited
except by will or the laws of descent and distribution, unless such transfers
are



--------------------------------------------------------------------------------

made to the original Optionee or a person to whom the original Optionee could
have made a transfer in the manner described herein. No transfer shall be
effective unless and until written notice of such transfer is provided to the
Committee, in the form and manner prescribed by the Committee. Following
transfer, any such Options shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, and, except as
otherwise provided herein, the term Optionee shall be deemed to refer to the
transferee.

After the death of the Optionee, exercise of the Option shall be permitted only
by the Optionee’s executor or the personal representative of the Optionee’s
estate (or by his assignee, in the event of a permitted assignment) and only to
the extent that the option was exercisable on the date of the Optionee’s death.

 

  7. Stock Certificates

Certificates representing the Common Stock issued pursuant to the exercise of
the Option will bear all legends required by law and necessary or advisable to
effectuate the provisions of the Plan and this Option. The Company may place a
“stop transfer” order against shares of the Common Stock issued pursuant to the
exercise of this Option until all restrictions and conditions set forth in the
Plan or this Agreement and in the legends referred to in this Section 7 have
been complied with.

 

  8. Withholding

No certificates representing shares of Common Stock purchased hereunder shall be
delivered to or in respect of an Optionee unless the amount of all federal,
state and other governmental withholding tax requirements imposed upon the
Company with respect to the issuance of such shares of Common Stock has been
remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee. The Committee
may make such provisions as it may deem appropriate for the withholding of any
taxes which it determines is required in connection with this Option. The
Optionee may pay all or any portion of the taxes required to be withheld by the
Company or paid by the Optionee in connection with the exercise of all or any
portion of this Option by delivering cash, or, with the Committee’s approval, by
electing to have the Company withhold shares of Common Stock, or by delivering
previously owned shares of Common Stock, having a Fair Market Value equal to the
amount required to be withheld or paid. The Optionee may only request
withholding Option Shares having a Fair Market Value equal to the statutory
minimum withholding amount. The Optionee must make the foregoing election on or
before the date that the amount of tax to be withheld is determined. If the
Optionee is subject to the short-swing profits recapture provisions of
Section 16(b) of the Exchange Act, any such election shall be subject to such
other restrictions as may be established by the Committee in order that
satisfaction of withholding tax obligations with shares of Common Stock might be
exempt from the operation of Section 16(b) of the Exchange Act in whole or in
part.



--------------------------------------------------------------------------------

  9. Shareholder Rights

The Optionee shall have no rights of a shareholder with respect to shares of
Common Stock subject to the Option unless and until such time as the Option has
been exercised and ownership of such shares of Common Stock has been transferred
to the Optionee.

 

  10. Successors and Assigns

This Agreement shall bind and inure to the benefit of and be enforceable by the
Optionee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Optionee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.

 

  11. No Employment Guaranteed

No provision of this Option Agreement shall confer any right upon the Optionee
to continued Employment.

 

  12. Governing Law

This Option Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of Texas.

 

  13. Amendment

This Agreement cannot be modified, altered or amended except by an agreement, in
writing, signed by both the Company and the Optionee.

SEAHAWK DRILLING, INC.